UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-7145



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

            versus


BRYANT ELLIOTT DAVIS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:03-cr-00412-WDQ)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant   Elliott Davis, Appellant Pro Se. Thomas Michael DiBiagio,
United   States Attorney, Richard Charles Kay, OFFICE OF THE UNITED
STATES   ATTORNEY, Baltimore, Maryland, James Gerard Pyne, Assistant
United   States Attorney, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bryant Elliot Davis seeks to appeal the district court’s

May 9, 2006 order dismissing without prejudice his successive 28

U.S.C. § 2255 (2000) motion filed on April 27, 2006.              The order is

not   appealable    unless   a   circuit    justice   or    judge    issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Davis has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                   - 2 -